DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 03/17/2021 and 02/04/2022 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first linkage is connected to the stationary support at a first end and the threaded block at a second end” as well as the “the second linkage is connected to the tilting frame at a first end and the threaded block at a second end” in claims 2 and 9, and the “corresponding curved channel” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
a.	the threaded shaft is configured to engage the threaded block and translate the threaded block from a first orientation wherein the first end of the first linkage and the first end of the second linkage are distally disposed to a second orientation wherein the first end of the first linkage and the first end of the second linkage are proximally disposed. 
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The disclosure is objected to because of the following informalities: 
a.	para. [0014]: the term “the stationary support 106” should be rewritten as --the connection elements 106--;
b.	para. [0021]: the term “a first connection 320” should be rewritten as --a first connection element--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
8.	The terms “maximum” in claims 1 and 8 is a relative term which renders the claim indefinite. The terms “maximum left tilt” as well as “maximum right tilt” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly how far left and right of a tilt is considered to be maximum left and right tilts. Further, it is unclear as to whether the maximum left and right tilts are defining a shape and/or structure of the channel or rather defining the tilting movement of the frame such that the frame is tilted to a maximum left and a maximum right. Furthermore, there is insufficient antecedent basis for the term “the curved channel” in the claim. 
9.	Claim 2, lines 1-5, recites the limitation “the tilt control mechanism comprises: a first linkage, a second linkage, a threaded block; and a threaded shaft”, however, claim 1 recites the aircraft seat at least comprising the curved channel which does not reflect the applicant’s disclosure in view of the embodiment disclosed and illustrated in FIGS. 2A-2C, since this specific embodiment does not contain a curved channel or any sort of channel. By contrast, the embodiments as disclosed and illustrated in FIGS. 1A-1C and 3A-3C. Therefore, claim 1 is not generic to all the disclosed embodiments. As such, claim 2 is thereby rendered vague and indefinite. Similarly, claim 9 is unclear for the same reasons. In response to the instant action, the applicant may consider amending claims 1 and 9 and at least removing the limitations pertaining to the curved channel in order to obviate the indefiniteness. 
10.	Claim 6 recites the limitation “a curved channel that defines a maximum left tilt and a maximum right tilt” rendering the claim vague and indefinite for the same reasons as provided for the exact limitation found in claim 1 as well as it being unclear whether the curved channel is different than the curved channel as claimed in claim 1. Similarly, claim 13 is unclear for the same reasons. 
11.	Claim 14 recites the limitations “rollers” and “the corresponding curved channel” in line 3. There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear whether the corresponding curved channel is a curved channel in addition to the curved channel as required per claims 11 and 13 or rather considered the same curved channel. Furthermore, per the applicant’s disclosure, the load support is encompassed by the embodiment as disclosed and illustrated in FIGS. 1A-1C, and the embodiments of FIGS. 3A-3C while broadly discloses the curved channel and trunnions/rollers, it does not require the load support that is required for the embodiment as disclosed and illustrated in FIGS. 1A-1C. As such it is unclear as to exactly how the curved channel comprise a load support when it not required per the applicant’s disclosure. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (US 2006/0192052 A1).
14.	Regarding Claims 1 and 8, Baumann discloses an aircraft seat and tilting mechanism (Abstract; aircraft seat as seen in FIG. 1) comprising: 
	a stationary support (9);
	a tilting frame (7); and
	a tilt control mechanism (a tilt control mechanism as disclosed in the Abstract and paras. [0017]-[0041] and summarized in FIGS. 2-4),
	wherein:
the stationary support (9) and tilting frame (7) are connected (FIGS. 3 and 4) and configured to translate from a left tilting orientation to a right tilting orientation (paras. [0017]-[0021]; stationary support 9 and frame 7 configured to translate from a left tilting orientation to a right tilting orientation  by at least channel 33, guide pin 35 and hydrolock element 41 as seen in FIGS. 2 and 3); and
the curved channel (33) defines a maximum left tilt and a maximum right tilt (a maximum left tilt such as the frame 7 is tilting to the left relative to the axes 15 as indicated by arrow 17, and a right maximum tilt such as frame 7 tilting to the right relative to axes 15 as indicated by arrow 17 as supported by para. [0017]).



Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 4, 6-7, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2006/0192052 A1), in view of Wells (US 2004/0195881 A1).
17.	Regarding Claims 4 and 11, Baumann discloses the aircraft seat and tilting mechanism of claims 1 and 8.
	Baumann is silent regarding a curved rack and a shaft comprising a pinion.  
	Wells discloses an articular seating mechanism (Wells Abstract and FIG. 1) wherein the tilt control mechanism (paras. [0004], [0015], [0152]) comprises: 
a curved rack disposed on the stationary support (curved rack 190b disponed on the stationary support 30 as seen in FIG. 8); and 
a shaft comprising a pinion rotatably affixed to the tilting frame (para. [0163]; control knob 420 comprising of a shaft having a pinion 410 rotatably affixed to tilting frame 200 via collar 385 as seen in FIGS. 2, 4-5 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Baumann to use the arrangement of Wells, as a known arrangement of a curved rack, a stationary support, a shaft with a pinion and a tilting frame for the purpose of optimizing and facilitating the tilting of an aircraft seat by a passenger during flight.  
18.	Regarding Claims 7 and 15, Baumann discloses the aircraft seat and tilting mechanism of claims 1 and 8.
	Baumann is silent regarding at least one chair control channel and a chair control. 
	Wells discloses an articular seating mechanism (Wells Abstract and FIG. 1) wherein the tilting frame (120) defines at least one chair control channel disposed (chair control channel on portion 120a of frame 120 for accommodating chair control 400 as seen in FIG. 7) to allow a corresponding chair control (400) to pass through (FIG. 7), and allow the tilting frame to tilt while the corresponding chair control remains stationary relative to the stationary support (tilting frame 120 comprising of the control channel that of which accommodates chair control 400 provides the equivalent structure for performing the function for allowing the tilting frame 120 to tilt while the corresponding chair control 400 to remain stationary relative to the stationary support 30).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Baumann to use the arrangement of Wells, as a known arrangement of a chair control and chair control channel of a tilting frame for the purpose of optimizing the performance of a tilting aircraft seat during flight.  
19.	Regarding Claims 6 and 13, modified Baumann discloses (see Baumann) the aircraft seat and tilting mechanism of claims 4 and 11, wherein the stationary support (9) and tilting frame (7) are connected via at least one trunnion (35) and a curved channel that defines a maximum left tilt and a maximum right tilt (a curved channel 33 as disclosed above, regarding claims 1 and 8).

20.	Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2006/0192052 A1) and Wells (US 2004/0195881 A1) as applied to claims 4 and 11 above, and further in view of Roslund et al. (US 2001/0000939 A1), hereinafter “Roslund”.
21.	Regarding Claims 5 and 12, modified Baumann discloses (see Wells) the aircraft seat and tilting mechanism of claims 4 and 11; 
	wherein the curved rack and pinion define threads (curved rack 190b as seen in FIG. 8 defines threads, and pinions by definition are threaded as such pinion 410 must be threaded).
	Modified Baumann is silent specifically regarding ACME threads. 
	Roslund discloses a tilt control for a chair (Roslund Abstract and FIG. 1) comprising ACME threads (para. [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Baumann such that the curved rack and opinion define ACME threads. In doing so, an aircraft seat benefits from utilizing fixing means with a precise thread profile design, such as a trapezoidal thread which provides enhanced wear properties, load capabilities, tolerances, and optimizing linear movement due to the low number of threads per inch.
 
22.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2006/0192052 A1) and Wells (US 2004/0195881 A1) as applied to claim 13 above, and further in view of Yajima et al. (US 2019/0045928 A1), hereinafter “Yajima”.
23.	Regarding Claim 14, modified Baumann discloses the aircraft seat tilting mechanism of claim 13.
Modified Baumann is silent regarding a load support and a corresponding curved channel. 
	Yajima discloses a side to side tilting seat mechanism (FIGS. 7) wherein the at least one trunnion (24a) and curved channel (23/23a) comprise at least one load support (a load support such as a portion of housing 20 as seen in FIG. 2) disposed between rollers (24b) in the corresponding curved channel (23/23b). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Baumann to use the arrangement of Yajima, as a known arrangement of a curved channel, trunnion and rollers for the purpose of optimizing the performance as well as the structural load capabilities of an aircraft seat tilting mechanism. 


















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Steinle (US 2731074 A), Garvis et al. (US 2013/0001995 A1), Bogdan et al. (US 3713617 A), Gant (US 7100983 B1), Nystrom (Us 6389293 B1), Piretti (US 6382724 B1), Meiller (US 4183492 A), Rogers (US 3632076 A), Sandvik (US 4500062 A) disclose side to side tilt control mechanisms for seats. 
Conclusion
    No Claim is allowed. Further clarification of the claims is required to determine allowability over prior
art.
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642